Hooker, J.
I concur in the result reached in the opinion of Justice Carpenter upon the ground that the justice obtained no jurisdiction. Neither the writ of attachment nor the summons was served by one shown to be competent. See Rasch v. Moore, 57 Mich. 54; Union Mut. Fire-Ins. Co. v. Page, 61 Mich. 72; Gadsby v. Stimer, 79 Mich. 260.
I also concur in what is said regarding the insufficiency of the attachment bond. I think it unnecessary to decide whether the summons would have conferred jurisdiction had it been properly served, or whether, if so, the judgment could be sustained. Except as above indicated, I concur with Justice Carpenter.
Ostrander and Moore, JJ., concurred with Hooker, J.